Title: From John Adams to Jonathan Sewall, 10 September 1760
From: Adams, John
To: Sewall, Jonathan


     
      Sir
      
       Braintree, post 10 September 1760
       
      
     
     You have perhaps expected from me (according to the Custom of the World) some Expressions of my Condolance, in your unfortunate loss of Judge Sewal.—To be plain, I always feel extreamly awkward, whenever I attempt, by Writing or in Person, to console the sorrowful, or to rejoice with those that do rejoice. I had rather conceal my own Sympathy fellow feeling in their Joys or Griefs, at the Hazard of being thought insensible, than express any very great Degree of Either, at the Risque of being tho’t insincere.—The Loss is certainly great to you, and to the Province in general: But Providence can neither be resisted, nor perswaded, nor fathomed. Implicit Resignation is our greatest Wisdom, both as our Duty, and as the only sufficient source of Tranquility. Relying on this foundation, we shall endeavour to turn our Thoughts as much as we can, from irretrievable Misfortunes, and towards the means of procuring, according to the Probabilities of Things, future Peace and Pleasure.
     And in this View, instead of grieving excessively for what can never be avoided nor diminished, I shall be so free as to ask your Opinion, and to set you on the search (if at any loss) concerning the following Point of Law Practice.—If a Writt tryable before a Justice, is served within six days or five if you pleas, of the Time of Tryal, or one at Court, within 12 or 13, what is the proper Method of taking Advantage of this Insufficiency? Must this be pleaded in Abatement? or must the Action be dismissed? Must Advantage be taken by motion or by Plea? The Law has provided that Court Writs shall be served, 14 days, and Justices, at least seven days before the Time of Tryal. And in general, what is the Method of taking Advantage of Insufficient services, and Returns?
     And Query, also. Suppose A. leased an House, in 1756, for one Year to B, at ten Pounds Rent, for that Year, and after that Year expired B. continued, in the House Another Year, without any Renewal of the Lease, or any new Contract for any certain Rent. Would Debt for Rent, in the common form lye, for the Year 1757, at £10 also for the Year.—Should be glad of an immediate Answer to these Questions, especially the last, as upon that, turns an affair of Importance to me.
     In the mean time, wishing you, amidst all the Perplexities and Disappointments of this uncomfortable state, as great a share of Happiness as your Genius and Virtues may be said in the Language of Mankind to deserve, I subscribe as Usual your hearty friend,
     
      John Adams
     
    